DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-43 are under consideration.

Information Disclosure Statement
The information disclosure statements filed 10 July 2020 (nine listings) have been considered.  Initialed copies of the IDSs accompany this Office Action.  

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “wherein the detectable substance is . . .”.  There is insufficient antecedent basis for this limitation in the claim because claim 1, from which the claim depends, does not recite a detectable substance.  It is suggested applicant amend the claim to depend from claim 7.
Appropriate correction is required.  

Allowable Subject Matter 
Claims 1-7 and 9-43 are allowed.  
The claims recite methods of detecting PD-1 in a biological sample or subject by contacting the sample or the subject with an antibody that binds PD-1, wherein the antibody comprises a heavy chain variable region (VH) and a light chain variable region in which the VH and VL is one of four sets of VH and VL pairs defined by a set of complementarity determining regions (CDRs) that are each defined by particular amino acid sequences.  A search of the prior art did not identify an antibody comprising any of the sets of CDR sequences as recited.  
Multiple references have described antibodies to PD-1: e.g., US8008449 (IDS); US8952136 (IDS); US2010/0266617 (IDS); US2011/0229461 (IDS); US9102727 (IDS).  However, those anti-PD1 antibodies do not comprise the same set of CDRs as recited in the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643